FILED
                                                                      MARCH 15, 2022
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STEPHEN A. KARR,                              )
                                              )         No. 38250-8-III
                     Appellant,               )
                                              )
       v.                                     )
                                              )
DEPARTMENT OF LABOR AND                       )         UNPUBLISHED OPINION
INDUSTRIES,                                   )
                                              )
                     Respondent.              )

       STAAB, J. — Stephen Karr appeals from a hearing de novo in superior court that

affirmed a decision of the Board of Industrial Insurance Appeals (Board) that Karr’s

injury to his knee was not related to a prior workplace injury. On appeal to this court,

Karr argues that the superior court failed to consider and decide on an alternative

causation argument raised in the pleadings. He also contends that the court erred in

finding that his knee injuries were not caused by a prior workplace injury and, separately,

that his workplace injuries did not cause him time-loss from work for several months.

       We find that Karr is procedurally barred from raising the alternative causation

argument because he failed to include it in his notice of appeal to the Board and failed to

argue this theory before the Board. We also hold that substantial evidence supports the

superior court’s findings and affirm the superior court’s order.
No. 38250-8-III
Karr v. Dep’t of Labor & Indus.


                                       BACKGROUND

          In 2002, Karr sustained an injury to his left knee at work. Karr underwent

multiple surgeries to his left knee, culminating in total knee replacement. While he was

in the hospital recovering from surgery, Karr fell off of his hospital bed and injured his

lower back. Karr had several lower back surgeries to treat this condition. The

Department accepted the back injury as casually related to Karr’s industrial-related knee

injury.

          In December 2015, following an independent medical examination, Dr. Roman

Kutsy, M.D., indicated that while Karr’s industrial injuries limited his mobility, he could

perform sedentary work or a light-duty position such as courier.

          In November 2016, Karr fell and struck his right knee on a concrete step. After

this fall, he experienced pain in his right knee. Karr alleged that his previously-accepted

back injury caused his right knee to buckle, which caused his fall, which caused prior

existing but asymptomatic arthritis to become symptomatic.

          Karr filed a claim with the Department of Labor and Industries, alleging that his

prior workplace injury caused his fall and that the fall aggravated his previously

asymptomatic knee arthritis. The Department reviewed Karr’s medical records and

rejected the claim, concluding that his prior workplace injury did not aggravate his knee

arthritis. A month later, the Department issued a second order denying time loss



                                               2
No. 38250-8-III
Karr v. Dep’t of Labor & Indus.


compensation based on its determination that the workplace injury did not cause Karr’s

knee injury.

       Karr appealed these orders to the Board of Industrial Insurance Appeals. In his

notice of appeal to the Board, Karr asserted that surgery for his accepted lower-back

condition had “resulted in nerve damage in his right leg,” and this nerve damage caused

“his right knee to buckle.” Administrative Record (AR) at 66. When he fell, he struck

his knee against a concrete step and aggravated his knee arthritis. Karr asked the Board

to find that his knee arthritis had been “aggravated” by the fall. He identified no other

potential causes for the aggravation of his knee arthritis. See AR 78-79, 93-94.1

       Several medical witnesses testified at the hearing. Karr presented the testimony of

Dr. Christopher Lang, M.D. Dr. Lang testified that Karr’s back injury had resulted in

weakness and atrophy in his quadriceps, which caused his right knee to buckle, which

then caused Karr to fall and aggravate a pre-existing condition in his right knee. In Dr.

Lang’s opinion, Karr’s industrial injuries were the proximate cause of Karr’s previously

asymptomatic knee arthritis becoming symptomatic. Dr. Lang also surmised that

atrophy, such as this, would normally make an arthritic knee hurt even more than it

otherwise would. But he did not testify that the atrophy caused Karr’s knee arthritis to

become symptomatic, notwithstanding the fall.

       Ms. Elizabeth Turner, M.D., also testified. She was Karr’s treating provider and

disagreed with Dr. Lang’s opinion on causation. Dr. Turner testified that shortly after the

                                             3
No. 38250-8-III
Karr v. Dep’t of Labor & Indus.


accident, Karr told her that he fell because he was dizzy and lost his balance due to

medication. Karr did not relay that his right knee buckled or caused the fall. Dr. Turner

opined that Karr’s fall was not caused by his back injury and was not related to his

industrial claim.

       The industrial appeals judge issued a proposed decision and order. In findings of

fact 4, the judge found:

       On some date prior to December 21, 2016, Mr. Karr fell on his right knee
       causing an aggravation of preexisting degenerative arthritis in his right
       knee. More likely than not, this fall was not caused by quadriceps
       weakness in his right thigh due to injury to the L3-4 level of his lumbar
       spine. More likely than not, this fall was due to a loss of balance due to
       some pathology in Mr. Karr’s head. More likely than not, this fall did not
       occur when Mr. Karr was traveling home after receiving an injection in his
       lumbar spine. The aggravation of Mr. Karr’s preexisting arthritis in his
       right knee was not proximately caused by the industrial injury.

AR at 29.

       Related to his claim of time-loss compensation, in findings of fact 6, the industrial

appeals judge found that:

       [d]uring the period May 18, 2017, through December 29, 2017, restrictions
       due to Mr. Karr’s industrial injury did not prevent him from obtaining and
       performing reasonably continuous gainful employment. During such
       period he had the residual physical capacity to perform sedentary work and
       light duty work as a courier.

AR at 30.




                                             4
No. 38250-8-III
Karr v. Dep’t of Labor & Indus.


       After Karr’s petition for review was denied by the Board, he filed an appeal to the

superior court. The court considered the record de novo and adopted the Board’s

findings and conclusions.

       Karr timely appealed to this court.

                                       ANALYSIS

       In his first issue on appeal, Karr contends that the Board and superior court erred

by ignoring an alternative theory of causation presented through the testimony of Dr.

Lang and not refuted by any of the other medical witnesses. Karr contends that Dr. Lang

testified that notwithstanding the fall, the atrophy in Karr’s quadriceps was caused by his

back injury, and the atrophy itself would normally make an arthritic knee hurt more than

it otherwise would.

       The Department responds that Karr is precluded from raising this alternative

theory because he did not include it in his notice of appeal to the Board. In the

alternative, the Department argues that the evidence does not support the alternative

theory because Dr. Lang never testified that the aggravation to Karr’s arthritis was caused

by the atrophy and not the fall.

       In his reply brief, Karr addresses the Department’s procedural objection. He

argues that since his hearing before superior court was de novo, he was allowed to raise

any issue supported by the evidence. Karr also contends that the issue of alternative



                                             5
No. 38250-8-III
Karr v. Dep’t of Labor & Indus.


causation was raised before the Board, and his notice of appeal was broad enough to

encompass the alternative causation theory.

       We agree with the Department and hold that Karr’s theory of alternative causation

is not properly before this court. The issue is decided by RCW 51.52.115, which

provides:

       Upon appeals to the superior court only such issues of law or fact may be
       raised as were properly included in the notice of appeal to the board, or in
       the complete record of the proceedings before the board. The hearing in the
       superior court shall be de novo, but the court shall not receive evidence or
       testimony other than, or in addition to, that offered before the board or
       included in the record filed by the board in the superior court as provided in
       RCW 51.52.110.

(Emphasis added.)

       In his notice of appeal challenging the Board’s finding on the cause of his knee

injury, Karr argued that the evidence did not support the Board’s finding on causation

because it was clear that his fall had caused the aggravation, and the fall was caused by

the back injury. Specifically, his notice of appeal on the knee injury stated: “We are

requesting the department reverse their decision and allow the right knee arthritis as it has

been aggravated by a fall as a direct result from treatment of the lumbar spine which is an

accepted condition.” AR at 94.

       Karr’s argument that his notice of appeal was broad enough to include the

alternative causation issue is not well-received. In support of this argument, Karr cites to




                                              6
No. 38250-8-III
Karr v. Dep’t of Labor & Indus.


his second notice of appeal, which only addressed his time-loss claim. He does not

contend that the applicable notice of appeal raised the issue of alternative causation.

       Nor was the issue of alternative causation “in the complete record of the

proceedings before the board.” RCW 51.52.115. Although Karr claims that the issue

was raised before the Board, he does not cite the record in support of this contention.

(Karr cites AR 11, a page from his petition for review in which Karr argued that his back

injury caused weakness to his right knee, which caused it to buckle. There is nothing on

this page suggesting a theory of alternative causation.)

       Finally, we reject Karr’s argument that because his hearing before superior court

was de novo, it allowed him to raise any issue supported by the evidence. RCW

51.52.115 is clear. While the hearing in superior court is de novo, the only issues that

may be raised in superior court are those issues of law or fact that were included in the

notice of appeal to the Board.

       Karr’s second argument on appeal is that the Board and superior court erred in

finding that his earlier industrial injury did not cause his knee injury. On appeal from

superior court in a worker’s compensation case, our review is limited to whether

substantial evidence supports the superior court’s findings of fact and whether the court’s

conclusions of law flow from its findings. Matthews v. State, 171 Wn. App. 477, 493,

288 P.3d 630 (2012). Karr does not assign error to any of the Board’s findings or the

superior court’s findings. Thus, they are verities on appeal. Id.

                                              7
No. 38250-8-III
Karr v. Dep’t of Labor & Indus.


       The unchallenged findings support the finding that the aggravation of Karr’s knee

arthritis was not caused by his back injury. Specifically, the superior court adopted the

Board’s findings of fact 4, which found:

       On some date prior to December 21, 2016, Mr. Karr fell on his right knee
       causing an aggravation of pre-existing degenerative arthritis in his right
       knee. More likely than not, this fall was not caused by quadriceps
       weakness in his right thigh due to injury to the L3-4 level of his lumbar
       spine. More likely than not, this fall was due to a loss of balance due to
       some pathology in Mr. Karr’s head. More likely than not, this fall did not
       occur when Mr. Karr was traveling home after receiving an injection in his
       lumbar spine. The aggravation of Mr. Karr’s pre-existing arthritis in his
       right knee was not proximately caused by the industrial injury.

AR at 29.

       To the extent that Karr challenges this finding on appeal, there is substantial

evidence in the record to support the finding. Dr. Turner testified that she believed Karr

fell and hit his knee because he lost his balance, not because his knee buckled.

       Karr argues that Dr. Turner’s testimony is not credible because it is “inconsistent

and full of contradictions.” Br. of Appellant at 24. Instead, he argues that the Board and

the court should have accepted the testimony of Dr. Lang and Dr. Kutsy. Karr’s

challenge on appeal misapprehends our role as an appellate court. As an appellate court,

we will not make credibility determinations. Zavala v. Twin City Foods, 185 Wn. App.

838, 869, 343 P.3d 761 (2015).

       Karr’s reliance on Zipp v. Seattle Sch. Dist. No. 1, 36 Wn. App. 598, 676 P.2d 538

(1984), is misplaced. In Zipp, the court found that substantial evidence did not support

                                             8
No. 38250-8-III
Karr v. Dep’t of Labor & Indus.


the court’s finding because there was no medical testimony establishing that the industrial

injury caused the subsequent disability. Id. at 605-06. The court made it clear that it was

not weighing evidence. Id. at 606.

       We find that Dr. Turner’s testimony provides substantial evidence to support the

court’s findings of fact 4.

       Karr’s final issue on appeal is that the superior court erred in finding that Karr was

not entitled to time-loss benefits. In findings of fact 6, the superior court found:

       During the period May 18, 2017, through December 29, 2017, restrictions
       due to Mr. Karr’s industrial injury did not prevent him from obtaining and
       performing reasonably continuous gainful employment. During such
       period he had the residual physical capacity to perform sedentary work and
       light duty work as a courier.

AR at 30.

       Again, Karr does not assign error to this finding on appeal. Nonetheless, it is

supported by substantial evidence. Dr. Kutsy testified that Karr could perform light work

despite his workplace injuries. Dr. Lang testified that Karr could do sedentary work.

Another doctor testified that Karr should be medically retired because he could not

perform any work due to a combination of conditions that were not related to his

industrial injuries.

       On appeal, Karr’s only contention on this issue rests on our reversing the superior

court’s finding that Karr’s prior workplace injuries did not cause the knee injury. He

contends that if a workplace injury aggravated his knee arthritis, we should accept Dr.

                                              9
No. 38250-8-III
Karr v. Dep’t of Labor & Indus.


Lang’s testimony that Karr could not work as a courier during this period and was unable

to work. Br. of Appellant at 26. Because we affirm the superior court’s decision that a

workplace injury did not cause Karr’s knee injury, we also agree that findings of fact 6 is

supported by substantial evidence.


                                     CONCLUSION

       We affirm the superior court’s findings of fact and conclusions of law finding that

his workplace injuries did not cause the aggravation of Karr’s preexisting knee arthritis.

As such, we deny Karr’s request for attorney fees on appeal.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                              _________________________________
                                                      Staab, J.

WE CONCUR:


_________________________________
      Lawrence-Berrey, A.C.J.


_________________________________
      Pennell, J.




                                            10